DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 April 2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2017/0106885 to Singh (Singh) in view of US Patent Application Publication 2016/0249040 to Mesher (Mesher) and US Patent Application Publication 2004/0263624 to Nejikovsky et al. (Nejikovsky).
Claim 1
Singh teaches i. a processor (Figs. 1 and 5, main processor 74, par. 127); ii. a system controller in communication with the processor (Figs. 1 and 5, control unit 42, par. 105); iii. a data storage device in communication with the processor (Figs. 1 and 5, data storage 80); and iv. a power source for providing electric power to the track assessment apparatus (Fig. 1, battery 28, par. 97).
With regard to v. a first sensor pod attached adjacent to an undercarriage of the rail vehicle, the first sensor pod comprising: 1. a first 3D sensor in communication with the system controller, the first 3D sensor configured in an orientation at an oblique angle β relative to a railway track bed surface supporting rails on which the rail vehicle is moving and configured in an orientation substantially perpendicular to the supporting rails to obtain a side view of a first side of a first rail of the railway track and obtain data from the first side of the first rail; Singh teaches three dimensional sensors that are obliquely angled to the rails and thus to the track bed as well and mounted to the underside of a rail vehicle (Fig. 1, sensors 12B, 12C, par. 81; par. 187, three dimensional sensors, par. 102 housing mounted from an underside of railroad vehicle).
With regard to a first structured light generator in communication with the system controller, Singh teaches a laser emitting device (Fig. 1, laser emitting device 24; par. 91).
Singh does not teach that data is obtained from the first side of the first rail to generate an elevation map of the first side of the first rail or using an optical character recognition algorithm to analyze the elevation map of the first side of the first rail.  Mesher teaches using sensor measurements along a rail to generate elevation maps (pars. 10, algorithm to process elevation data, 95, 96, 103-105).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the railroad track survey system, as taught by Singh, to include generating an elevation map, as taught by Mesher, because then, track features would have been identified quickly and accurately (Mesher, pars. 5, 6).
Singh does not teach computer executable instructions stored on a computer readable storage medium in communication with the processor operable to allow the processor analyze alpha-numeric markings on a side of the rail being scanned using an optical character recognition algorithm.  Nejikovsky teaches optical character recognition software to recognize inscription on the rails of a railroad track (pars. 22, 25, 75).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the railroad track survey system, as taught by Singh, to include optical character recognition software, as taught by Nejikovsky, because the information could have been analyzed to determine whether service or replacement of the rails is necessary (Nejikovsky, par. 75).
Claim 2
Singh teaches that the first sensor pod is oriented at an oblique angle α relative to the undercarriage of the rail vehicle (par. 81; Fig. 1, sensors 12B, 12C).
Claim 3
Singh teaches that the first sensor pod is oriented at an oblique angle α relative to the undercarriage of the rail vehicle (par. 81; Fig. 1, sensors 12B, 12C).  The claimed angle range lies within the range of angles disclosed by the Singh.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the railroad track survey system, as taught by Singh, to choose an angle with a more narrow range, because it would have been useful to use a smaller number range of options for placing the sensors for standardization and to determine if there is an optimal angle for positioning the sensors.
Claim 4
Singh teaches that the first sensor pod is oriented at an oblique angle α relative to the undercarriage of the rail vehicle (par. 81; Fig. 1, sensors 12B, 12C).  The claimed angle range lies within the range of angles disclosed by the Singh.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the railroad track survey system, as taught by Singh, to choose an angle with a more narrow range, because it would have been useful to use a smaller number range of options for placing the sensors for standardization and to determine if there is an optimal angle for positioning the sensors.
Claim 5
Singh teaches that the first sensor pod is oriented at an oblique angle α relative to the undercarriage of the rail vehicle (par. 81; Fig. 1, sensors 12B, 12C).  The claimed angle range lies within the range of angles disclosed by the Singh.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the railroad track survey system, as taught by Singh, to choose an angle with a more narrow range, because it would have been useful to use a smaller number range of options for placing the sensors for standardization and to determine if there is an optimal angle for positioning the sensors.
Claim 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Mesher.
Claim 6
Singh teaches i. a processor (Figs. 1 and 5, main processor 74, par. 127); ii. a system controller in communication with the processor (Figs. 1 and 5, control unit 42, par. 105); iii. a data storage device in communication with the processor (Figs. 1 and 5, data storage 80); and iv. a power source for providing electric power to the track assessment apparatus (Fig. 1, battery 28, par. 97).
With regard to v. a first sensor pod attached adjacent to an undercarriage of the rail vehicle, the first sensor pod comprising: 1. a first 3D sensor in communication with the system controller, the first 3D sensor configured in an orientation at an oblique angle β relative to a railway track bed surface supporting rails on which the rail vehicle is moving and configured in an orientation substantially perpendicular to the supporting rails to obtain a side view of a first side of a first rail of the railway track and obtain data from the first side of the first rail; Singh teaches three dimensional sensors that are obliquely angled to the rails and thus to the track bed as well and mounted to the underside of a rail vehicle (Fig. 1, sensors 12B, 12C, par. 81; par. 187, three dimensional sensors, par. 102 housing mounted from an underside of railroad vehicle).
With regard to a first structured light generator in communication with the system controller, Singh teaches a laser emitting device (Fig. 1, laser emitting device 24; par. 91).
Singh does not teach that data is obtained from the first side of the first rail to generate an elevation map of the first side of the first rail or using an optical character recognition algorithm to analyze the elevation map of the first side of the first rail.  Mesher teaches using sensor measurements along a rail to generate elevation maps (pars. 10, algorithm to process elevation data, 95, 96, 103-105).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the railroad track survey system, as taught by Singh, to include generating an elevation map, as taught by Mesher, because then, track features would have been identified quickly and accurately (Mesher, pars. 5, 6).
Claim 7
Singh teaches that the first sensor pod is oriented at an oblique angle α relative to the undercarriage of the rail vehicle (par. 81; Fig. 1, sensors 12B, 12C).
Claim 8
Singh teaches that the first sensor pod is oriented at an oblique angle α relative to the undercarriage of the rail vehicle (par. 81; Fig. 1, sensors 12B, 12C).  The claimed angle range lies within the range of angles disclosed by the Singh.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the railroad track survey system, as taught by Singh, to choose an angle with a more narrow range, because it would have been useful to use a smaller number range of options for placing the sensors for standardization and to determine if there is an optimal angle for positioning the sensors.
Claim 9
Singh teaches that the first sensor pod is oriented at an oblique angle α relative to the undercarriage of the rail vehicle (par. 81; Fig. 1, sensors 12B, 12C).  The claimed angle range lies within the range of angles disclosed by the Singh.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the railroad track survey system, as taught by Singh, to choose an angle with a more narrow range, because it would have been useful to use a smaller number range of options for placing the sensors for standardization and to determine if there is an optimal angle for positioning the sensors.
Claim 10
Singh teaches that the first sensor pod is oriented at an oblique angle α relative to the undercarriage of the rail vehicle (par. 81; Fig. 1, sensors 12B, 12C).  The claimed angle range lies within the range of angles disclosed by the Singh.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the railroad track survey system, as taught by Singh, to choose an angle with a more narrow range, because it would have been useful to use a smaller number range of options for placing the sensors for standardization and to determine if there is an optimal angle for positioning the sensors.
Response to Arguments
Applicant’s amendment to claim 1 and arguments, see pages 6-7, filed 8 April 2022, with respect to the rejection(s) of claim(s) 1 and 2 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mesher.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212.  The examiner can normally be reached on M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MANUEL L BARBEE/Primary Examiner, Art Unit 2864